Citation Nr: 1452176	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for fibular collateral ligament, popliteus tendon, fibulo-popliteal ligament, strain lateral head gastrocnemius and plantaris muscles, periaponeurotic hematoma, posterior medial meniscus tear, and complete PCL tear, right knee (claimed as and referred to herein as "right leg disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to December 1965.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, was neither incurred in nor related to service.

2.  Hearing loss was not incurred in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.

3.  Cataracts were neither incurred in nor related to service.

4.  Right leg condition was neither incurred in nor related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for cataracts have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a right leg condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated August 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  The Veteran informed VA that he had received treatment for his cataracts from a private provider; however, the provider has informed VA that all records predating 1996 have been destroyed.  Also, the Veteran was provided multiple VA examinations for his claimed conditions, including his psychiatric disorder in February 2012 and July 2012, his hearing loss in October 2011 and July 2012, his cataracts in July 2012, and his right leg condition in February 2012 and March 2012.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

PTSD/Anxiety Disorder

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

In this case, the Veteran does not claim a combat-related stressor.  In his December 2011 notice of disagreement, the Veteran stated that being drafted caused him to lose his job and caused his wife to leave him, taking his son.  He also stated he experienced guilt being stationed in Germany while his friends from basic training were dying in Vietnam.  The Veteran further stated that, post-service he worked as a private investigator and government contractor for 30 years, travelling to South Africa, Laos, and El Salvador, and being jailed and tortured in Cuba.  In a January 2012 statement, the Veteran stated that he had trained and killed on three continents while working for the government.  He further explained that he felt that had he not been drafted, his career would not have included these stressors, and he feels he may have been able to prevent his son's death.  The Veteran described his symptoms included breaking down emotionally at military funerals.  In his April 2012 substantive appeal, the Veteran claims as a stressor being arrested for refusing to follow a direct order.  At his April 2013 hearing before the Board, the Veteran restated his stressors as the experience of being drafted and being arrested for refusal to obey an order, stating that it left him unable to work well with others.  He further added that he assisted a family whose car had been run over by a tank in Germany, removing crushed bodies from the car, and being reprimanded for it.  

Service treatment records show that in his November 1965 separation examination, the Veteran reported depression or excessive worry, frequent nightmares, and nervous trouble.  Worry due to personal problems was noted.  The Veteran was referred for a November 1965 psychiatric evaluation by his commanding officer, who claimed that the Veteran showed a complete lack of respect for his fellow soldiers and officers.  The evaluation revealed no mental or physical defects sufficient to warrant disposition through medical channels.  The evaluation found the Veteran mentally responsible, able to distinguish right from wrong, and competent to participate in board proceedings.  The evaluator found that while the Veteran admitted his actions were wrong, he displayed an inability to adjust to military discipline due to a lack of desire to do so.  He was deemed psychiatrically fit for appropriate administrative separation.    

The Veteran first sought mental health treatment in November 2006, with reports of depression.  He was diagnosed with depressive disorder and PTSD.  The Veteran reported problems with anxiety and stress when he remembered the tortures and beatings he had experienced.  During further treatment in August 2007, the stressors he discussed related to covert activities as a private contractor for the government, including time spent in a Cuban prison.  Treatment records from April 2011 focus on the Veteran's reaction to his plane crash and subsequent imprisonment in Cuba, as well as other experiences the Veteran underwent as a civilian clandestine operator for the government.  In October 2007, he reported night terrors and recurring thoughts of war and covert operations.




The Veteran underwent a mental health VA examination in February 2012.  The examiner diagnosed the Veteran with anxiety disorder.  The Veteran reported suffering from nightmares and associated night sweats 1-5 times per month.  The Veteran reported that the nightmares, which consisted of people shooting at him, for the most part pertained to post-military experiences.  The nightmares cause the Veteran to be hypervigilant and withdrawn for a while.  The examiner noted symptoms of anxiety, circumstantial speech, and emotional lability when speaking of patriotic matters.  The examiner attributed the Veteran's difficulty with word finding and memory retrieval to a stroke suffered in 1997.  The examiner opined that though the Veteran has some symptoms of PTSD, he does not meet the full diagnostic criteria.  Furthermore, the examiner opined that the Veteran's symptoms are caused by his post-military experiences and therefore not related to service.  Specifically, the examiner stated that the Veteran's psychiatric problems did not emerge to any significant diagnosable extent until many years after military service, and were caused by his work as a private detective, governmental undercover agent, and confidential informant.

The Veteran underwent a second mental health VA examination in July 2012.  The Veteran reported that being drafted into the military ruined his life, stating that he had an ideal life until he was drafted, when he lost his job and marriage.  The examiner noted symptoms of depressed mood, anxiety, circumstantial speech, and impaired abstract thinking.  The examiner noted that the Veteran reported suffering occasional nightmares.  The Veteran's avoidance symptoms were limited to avoiding "people who don't know what they are talking about," funerals, and public places, but not thoughts, feelings or conversations about his experiences.  The Veteran reported no loss of interest in previously enjoyed activities, but rather physical inability to engage in previously enjoyed activities.  The examiner noted no hypervigilance, excessive irritability, or an exaggerated startle response.  The examiner confirmed the previous diagnosis of anxiety disorder, ruling out PTSD.  Specifically, the examiner found that the Veteran's symptoms did not meet the avoidance criteria for PTSD.  Furthermore, the examiner reiterated that the Veteran's reported stressors, including his experience in Cuba, did not occur in service.  The examiner was requested to provide an opinion as to the likelihood that the Veteran's exposure to microwave radiation caused his anxiety disorder, and the examiner opined that there was no evidence for such a causal relationship.

The Board accords minimal probative value to the Veteran's statements to VA in which he opines that his disorder is linked to being drafted, being arrested for refusal to obey an order, and assisting at the scene of a tank accident.  Rather, the Board finds highly probative the examiners' opinions that it is less likely than not that the Veteran's condition is related to his service.  The VA examiners provided a detailed rationale for their conclusions based on medical expertise.  While the VA examiners and the Veteran's treating psychiatrists disagree on the Veteran's diagnosis, all of the medical evidence places the focus of the Veteran's anxiety on events that occurred after separation from service.  Indeed, each of the Veteran's statements to VA make multiple references to his imprisonment in Cuba, his firefights in Africa, his experiences in Laos, and other post-service events.  His reports to his treating psychiatrists of "war" nightmares similarly suggest post-service trauma, as he has no record of in-service combat.  

For these reasons, the Board finds the evidence weighs in favor of finding that the Veteran's acquired psychiatric disorder was not incurred in or related to service.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56.

Hearing Loss

For certain chronic diseases, such as organic diseases of the nervous system (one of which is sensorineural hearing loss), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the chronicity in service is not adequately supported, a showing of continuity of symptoms after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI). For these readings, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.

Service treatment records show that at the Veteran's induction examination in January 1964, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (5)
15 (5)
25 (15)
10 (0)
5 (0)
LEFT
20 (5)
10 (0)
10 (0)
10 (0)
20 (15)

At his separation examination in November 1965, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
Not tested
5 (0)
LEFT
15 (0)
10 (0)
10 (0)
Not tested
10 (5)


The Veteran underwent a VA examination for is hearing loss in October 2011.  Audiological testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
60
LEFT
20
15
45
75
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 in the left ear.  The examiner found abnormal ipsilateral acoustic reflexes in the left ear, and abnormal contralateral acoustic reflexes in both ears, and diagnosed bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing loss is caused by or related to service, because the Veteran tested for normal hearing at separation from service, and noise-induced hearing loss occurs immediately.  The examiner stated that there is no scientific support for delayed onset hearing loss from noise.

The Veteran underwent a second VA examination for his hearing loss in July 2012.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
40
LEFT
15
15
40
80
75

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 90 percent in the left ear.  The examiner found abnormal ipsilateral and contralateral acoustic reflexes in both ears, and diagnosed bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing loss is caused by or related to service, because the Veteran had hearing well within normal limits at the time of discharge, and results were within a test/re-test reliability range of his entrance examination.  The examiner stated that there was no scientific evidence to support delayed onset hearing loss from noise, and the configuration of the Veteran's hearing loss is most consistent with presbycusis, i.e., hearing loss due to age.

In a January 2012 statement, the Veteran states that his hearing loss was caused by tank fire, which threw him off the tank he was riding and caused his ears to bleed.  The Veteran denied at his April 2013 hearing before the Board that his hearing had ever been tested before his VA examinations, and in his April 2012 substantive appeal the Veteran specifically denies that a separation examination ever took place.  His signature, however, appears on the report of medical history that accompanies his November 1965 separation examination report.  The Veteran further argued at the April 2013 hearing that his separation examination report cannot be accurate, because it shows his hearing to have improved since induction into service.  

The Board finds the VA examiners' reports more probative than the Veteran's statements.  The examiners had appropriate medical expertise, thoroughly reviewed the claims file, examined the Veteran, and conducted clinical testing.  Also, the rationales for the examiners' opinions are consistent with the evidence of record, based on the lack of scientific support for delayed onset hearing loss due to noise in conjunction with an explanation that the current configuration of his hearing impairment is consistent with age-related deterioration of acuity, i.e., presbycusis.  The Board acknowledges that under Hensley service connection for a hearing loss is not precluded when the Veteran first met VA's definition of disability after service.  However, such a precedent does not overrule scientific evidence interpreted by experts or the observation that the Veteran's hearing loss configuration is consistent with age related factors rather than alleged noise exposure that occurred many decades earlier.  

As to the Veteran's contention that the November 1965 separation examination never took place, the Board weighs the Veteran's memory of events 45 years past against documentation of the separation examination report and the associated medical history report signed by the Veteran, and finds the documentation credible and more probative.  As to the Veteran's contention that the separation examination must be faulty because it shows improved hearing, the July 2012 VA examiner specifically found that the separation examination results were within a test/re-test reliability range of his entrance examination.  The Board finds the VA examiner's opinion on this matter more probative due to her medical expertise in interpreting audiometry results.  

Therefore, the evidence weighs against finding that hearing loss is related to service, and service connection for hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Cataracts

In his December 2011 notice of disagreement and elsewhere, the Veteran stated that his cataracts were caused by exposure to microwave radiation associated with radar in service.  The Veteran has provided VA with several reports linking radar exposure and cataracts.  Service records indicate that the Veteran was assigned to radar maintenance in March 1965.  A May 1964 induction vision examination increased the Veteran's prescription but noted no other abnormalities.

The Veteran underwent a VA examination of his eyes in July 2012.  The Veteran reported that during his time in service he was a radar technician and was exposed to large amounts of radar energy.  The Veteran reported having cataract surgery in the 1960s, but records had been destroyed.  The examiner noted that it is well-documented that radar radio frequency energy can cause cataracts, but stated that any opinion on the etiology of the Veteran's cataracts would be mere speculation without seeing the records from his earlier surgery.  The examiner further opined that the Veteran's current impaired vision in his left eye is more than likely the result of macular degeneration associated with retinal detachment, and not related to the Veteran's cataracts or the intraocular lenses present since surgery.  The Veteran's right eye was not visually impaired.

Because there are no records of the Veteran's cataract surgery, the Veteran's statements themselves are the only evidence for when it occurred.  The statements, however, have been inconsistent.  In his August 2011 claim, the Veteran stated that he was first diagnosed with cataracts in 1985.  In an authorization for release of medical information dated August 2011, he stated his treatment from a private provider was in July 1980.  The private provider replied, stating that records predating 1996 were destroyed, and the Veteran had been treated in 1995.  At his July 2012 VA examination, the Veteran stated that he had surgery on his cataracts in the late 1960s.  At his May 2012 hearing before the RO, he stated that his first surgery was in 1970 or 1971, though he did not get intraocular implants until 10 years later.

Due to the wide variance of dates on the record, the Board finds that the Veteran's memory as to when he had surgery on his cataracts is unreliable and not credible.  Because there is no credible evidence as to when the Veteran's cataracts manifested, the Board finds adequate and probative the VA examiner's conclusion that it would be speculation to offer an opinion as to whether the Veteran's cataracts were the result of exposure to radar.

In the absence of a definitive medical opinion, the Veteran's opinion that his cataracts were caused by radar is the only evidence that such a causal relationship exists.  The Board does not find this opinion to have any probative value.  The Veteran does not claim to have observed the causation of his cataracts when it occurred, but rather his conclusion is a presumption based on post hoc study of the evidence.  The Board finds more probative the VA examiner's expert conclusion that there is insufficient evidence to support an opinion on the etiology of the Veteran's cataracts.

The Board therefore finds that there is no probative evidence that the Veteran's cataracts were incurred in or related to service, and service connection for cataracts must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Right Leg Condition

The Veteran claims that his current right leg condition was caused in service in August 1965 when he was thrown off of a tank he was riding on top of when the cannon fired.  In his December 2011 notice of disagreement, the Veteran claims that he broke both of his ankles in this fall, but the hospital would only cast one of the ankles so that he could still be considered fit for duty.  At his April 2013 hearing before the Board, the Veteran stated that the hospital doctor in 1965 flipped a coin to determine which ankle to cast and which ankle to wrap.  In a January 2012 statement, the Veteran stated he had a rudder bar fracture, which he stated is difficult to diagnose and has no radiological signature.  The Veteran further explained in his April 2012 substantive appeal that he was given this diagnosis by a private physician in 1966.  At his April 2013 hearing before the Board, the Veteran stated his belief that the fracture diagnosed in 1966 had never healed, and was the source of his disability.

Service treatment records confirm that in April 1965 the Veteran was treated for healing injury to right kneecap, one month prior.  The Veteran was also treated in August 1965 for a sprain of the left ankle.  He was prescribed a cast for his left ankle, and was treated in subsequent weeks to have the cast replaced.  There is no record of an injury to his right ankle related to this incident.  His November 1965 separation examination noted no problems in the lower extremities, except for Osgood-Schlatter disease in both knees noted in the accompanying medical history report.

The Veteran underwent a VA exam for his right ankle in February 2012.  The examiner diagnosed the Veteran with mild/moderate osteoarthritis of the right ankle.  The Veteran reported ankle injury in service when he was thrown off of a tank in Germany.  The Veteran reported being seen by an orthopedic surgeon in the late 1960s who diagnosed him with bilateral tibial talus fractures that were "missed" on the original x-rays.  Imaging studies did not reveal any current fracture.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by service, because there was no evidence of trauma or injury to the right ankle in his service treatment records, and his separation examination did not document any trauma or injury.

In March 2012, the Veteran underwent a VA examination on his right knee.  The Veteran reported falling off a radar set 20-30 feet while in the military, landing on both knees.  He injured both ankles in the fall and reports being diagnosed with fractures.  The Veteran assumed that his right knee was fractured because he could not bend it, but did not seek treatment.  He denied undergoing a separation examination.  The Veteran did not have further knee injury until his January 2006 fall from a Segway, where he twisted and dislocated his right knee.  He subsequently suffered multiple falls, and reports constant pain in his right knee rated at 5/10.  The examiner opined that the Veteran's knee condition is less likely than not incurred in or caused by service.  The examiner based this opinion on a rationale with multiple factors, specifically: (1) the Veteran's in-service knee treatment records show no indication of internal derangement or significant injury; (2) the Osgood-Schlatter disease noted in service is separate and unrelated to the Veteran's current condition; (3) no knee pain or concern was reported for 40 years after service; (4) the current knee condition is a direct result of significant injuries the Veteran suffered in 2004 and 2006; and (5) the Veteran reported further falls in 2011 and 2012.

VA treatment records confirm that the Veteran had received treatment for multiple falls.  In September 2004, the Veteran fell out of the back of a pickup truck and a four-wheeler landed on top of him, hurting his right leg.  The Veteran also received treatment after a January 2006 fall from a Segway.  The Veteran reported that his knee popped from the fall.  An April 2006 report summarized MRI findings of a tear of the articular surface of the posterior horn of the medial meniscus, a partial intrasubstance tear of the ACL, a complete tear of the mid-portion of the PCL, full thickness tear of the fibular collateral ligament with edema and hematoma, a tear of the popliteus tendon, a myofascial strain of the lateral head of the gastrocnemius, and a severe myofascial strain of the plantar tendon.  The Veteran was treated for another fall in May 2011, after slipping on some ice.

The Board finds the VA examiners' reports more probative than the Veteran's statements.  Although the Veteran states that he suffered a broken right ankle in service, there is no record of this injury in his service treatment records.  The Board finds the Veteran's 45-year-old memories less reliable than the documentation of his service treatment records for the same reasons as with the Veteran's other issues on appeal.  Furthermore, the VA examiners provided a rationale for their opinions based on the Veteran's service treatment records, VA treatment records, and physical examinations with clinical findings.  The Veteran's VA treatment records support the VA examiners' conclusions; since 2000, the Veteran has sought treatment for his right leg primarily after suffering injuries from multiple contemporary falls.

Accordingly, the evidence weighs against finding that the Veteran's right leg condition is related to service.  Service connection for a right leg condition must therefore be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.











							[CONTINUED ON NEXT PAGE]

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for cataracts is denied.

Service connection for a right leg disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


